HUNTLEY, Justice,
dissenting.
Admittedly the statutory scheme as to compensation of “full time” prosecuting attorneys is confusing, lacking in clarity, and is an area which needs the attention of the legislature. Nevertheless, having said that, I think the majority clearly misreads the legislative intent and the plain meaning of the statutory language.
Two things are very clear from a reading of the statutory scheme: (1) Idaho Code § 31-3113 provides that the prosecuting attorney of Kootenai County is required to devote full time to the discharge of his duties; and (2) he is to be paid by the county a full time prosecutor’s pay for full time work.
It is true that the statute further provides that the prosecuting attorney may contract with cities to prosecute certain cases, but his license to do so is as an official “prosecuting attorney” and not as “Mr. Attorney Glen Walker” or “Mr. Attorney John Doe.” He does not contract as a private individual attorney.
*1061By definition, to the extent that such a prosecuting attorney is doing work in the prosecution of city misdemeanors, he is not devoting full time to the county, and therefore it necessarily follows that the money made by his work for the cities should be paid over to the county.
To the best of my knowledge, no other state or county employee is entitled to utilize his position to engage in “making money on the side.” By so characterizing it here, I suggest no impropriety whatsoever, but suggest that the practice can lead to abuse and poor public administrative procedures. Certainly, as demonstrated by the understandable concern of the plaintiffs herein, the practice leads to a public perception of impropriety where none likely exists.
The county, having contracted with an individual for full time employment, should pay a full time salary. To the extent the prosecutor is released from full time work to assist cities, the money received therefrom should be paid over to the county coffers, with the sole compensation of the full time employee coming from his full time employer.